Citation Nr: 0021527	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  99-02 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for right 
patellar chondromalacia.

2.  Entitlement to a compensable evaluation for left patellar 
chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel

INTRODUCTION

The veteran had active service from July 1978 to April 1994.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


REMAND

Service connection for right and left patellar chondromalacia 
was granted in an October 1994 rating decision, and 
noncompensable evaluations were assigned for each knee.  In 
July 1998, the Roanoke RO received the veteran's request for 
increased evaluations, which it denied in an October 1998 
rating decision.  The veteran then appealed.  Noncompensable 
evaluations remain in effect for each knee.

Review of the record indicates that the veteran was examined 
at the VA in connection with his claim for increased 
evaluations in September 1998.  At that time, the examiner 
elicited the veteran's subjective complaints and conducted 
range of motion testing of both knees.  The examiner stated 
that there were no objective findings as to limitation of 
motion and pain on motion.  The examiner did not comment as 
to any functional impairment the veteran experienced due to 
his bilateral knee disability, including the veteran's 
subjective complaints.  

In his VA Form 9 (Appeal to Board of Veterans' Appeals), the 
veteran stated that during the examination, the examiner 
moved the veteran's legs to higher positions, in order to 
obtain more favorable range of motion findings.  The veteran 
also indicated that the examiner had only observed the 
veteran walking for eight to 10 steps and that the 
examination had been conducted at 11:15 a.m.  As such, there 
was no swelling.  The veteran asserted that had the 
examination been conducted at 5:00 p.m., after a day of 
working and walking, the findings would have been different.  
The veteran also stated that he had problems walking up 
stairs, pain with sitting with bent knees, swelling, and pain 
when the weather was cold.  Additionally, the veteran was 
unable to run without severe pain and swelling.

At his hearing before a Member of the Board (conducted in 
June 2000), the veteran testified that he had pain in both 
knees on a daily basis.  (Transcript (T.) at 4).  The veteran 
stated that he was fine in the mornings, but as the day 
progressed, he experienced pain in both knees.  Id.  The 
veteran also testified that he wore neoprene braces on both 
knees, which did not help with the pain but helped his 
kneecaps track better. (T. at 4-5).  He stated that taking 
Tylenol made the pain bearable but did not completely 
alleviate it.  (T. at 6).  When asked if he had instability 
of the knee on motion and with ambulation, the veteran 
responded in the affirmative, depending upon how much he had 
done for the day.  (T. at 7).  When asked if his social 
activities were limited, the veteran again responded in the 
affirmative.  Id.  He could no longer run, nor could he do a 
considerable amount of walking.  (T. at 7-8).  His knees 
would get so swollen.  (T. at 8).  When asked if his knees 
had become more disabling in the last year, the veteran 
responded in the affirmative, stating that they had gotten 
bad, that they had gotten worse.  (T. at 9).  On a scale of 
one to 10, the veteran described his daily pain as a five.  
Id.  The veteran also indicated that he could not sit 
comfortably throughout a movie, because he needed to change 
the position of his knees.  (T. at 10).  When asked if one 
knee bothered him more than the other, the veteran stated 
that they were pretty much equal.  Id.  In closing, the 
veteran questioned the VA evaluation he had undergone, 
stating that he felt like he had been cattle herded through a 
chute.  (T. at 12).  He had seen the examiner for a total of 
maybe 10 minutes.  Id.  Also, the examiner had moved his legs 
higher to get higher ranges of motion.  Id.

In light of the above, the Board notes that the veteran has 
indicated that his bilateral knee disability has gotten worse 
since his last VA examination in September 1998. Where 
evidence indicates that there has been a material change in 
the veteran's disability or that the current rating may be 
incorrect, a reexamination is required.  See 38 C.F.R. 
§ 3.327(a) (1999); see also Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Additionally, the Board also notes that the veteran 
has questioned the sufficiency of the VA examination, and in 
this respect, the Board points out that the examiner did not 
comment on, as required, any functional impairment 
experienced by the veteran.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  As such, the Board finds the record before it 
inadequate for rating purposes.  See Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Therefore, the issues of entitlement to compensable 
evaluations for right and left patellar chondromalacia will 
not be decided pending a REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-September 
1998 treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's service-connected 
bilateral knee disability, should be 
obtained by the RO and incorporated into 
the claims file.

2.  A VA orthopedic examination should be 
scheduled and conducted, in order to 
determine the severity of the veteran's 
bilateral knee disability.  Given the 
veteran's assertions that his knees swell 
as the day progresses, this examination 
should be scheduled for the late 
afternoon, if possible.  All suggested 
studies should be performed, and the 
examiner should elicit all of the 
veteran's subjective complaints as to his 
knees.  All findings should be recorded 
in detail.

Additionally, the examiner should comment 
on whether objective findings adequately 
support the veteran's subjective 
complaints.  The examiner should also 
comment on any functional impairment 
experienced by the veteran, including 
strength, speed, endurance, 
incoordination, weakened movement, and 
excess fatigability.

3.  The claims files and a separate copy 
of this remand must be made available to 
and be reviewed by the examiner in 
conjunction with the attendant 
examination.

4.  The veteran should be advised that 
failure to report for the scheduled 
examination might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (1999).

5.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

6.  The RO should then review the 
veteran's claim as to the propriety of 
compensable evaluations for right and 
left patellar chondromalacia, considering 
all pertinent law and regulation and the 
examination report and any findings and 
conclusions contained therein.

If the veteran's claim remains denied in 
whole or in part, he and his 
representative should be provided with a 
supplemental statement of the case, which 
should include a full discussion of 
actions taken and the reasons and bases 
for such actions.  The applicable 
response time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




